DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 10/21/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 49-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-9, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because:
Each of Figures 4-7 and 11 should have a “bracket” making it clear that all non-connected components are part of the same figure. The “bracket” would be in the form of the “bracket” as seen in Figure 16 of the current application.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container modules having “multiple recessed “+” shaped indentations” as recited throughout claims 33-48 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The abstract of the disclosure is objected to because:
The abstract is objected to for being over the 150 word limit. Applicant is reminded that an abstract must be 150 words or less in length.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0034], Line 30, replace “sizes” with “sizes.”
Paragraph [0034], Line 38, replace “view” with “view.”
Paragraph [0034], Line 41, replace “configuration” with “configuration.”  
Appropriate correction is required.

Claim Objections
Claims 5, 21, 22, 49 and 64 are objected to because of the following informalities:  
Claim 5, Line 3, replace “base tray of claim 4.” with “base tray.”
Claim 21, Line 1, before “container”, replace “A” with “The”
Claim 22, Line 1, before “container”, replace “A” with “The”
Claim 49, Line 1, before “base tray”, replace “A” with “The”
Claim 64, Line 1, before “method”, replace “The” with “A”
Appropriate correction is required.
Allowable Subject Matter
Claims 27-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, the following appears to place the application into condition for allowance:
The subject matter of claims 2-4, 13 and 16 could be placed into claim 1 to make the resulting claim 1 allowable.
The subject matter of claims 2, 3 and any ONE of claims 27, 38 or 39 could be placed into claim 1 to make the resulting claim 1 allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner additionally notes that the claims appear to be replete with 112 issues, and that they examiner has done their best to point out major issues.
Regarding claim 4, the phrase "can” or "can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., the term “can” implies that the limitation following “can” is optional in that it might not be required to exist within the claim itself. To fix this, it is more common to replace phrase using 
Claim 4 recites the limitation "the bases of the container modules" in Lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the term “antecedent basis” means that anytime a term describing an element of an invention is first introduced, it should be preceded by one of “a”, “an” or nothing with each subsequent use of that term preceded by one of “the” or said” to make it clear that the same element is being referenced throughout the claims. In this instance, as lines 2-3 of claim 4 are the first time that the “bases of the container modules” have been discussed within the claims; the phrase “the bases of the container modules" in Lines 2-3 should be “
Claim 5 recites “A container module of claim 4.” However, claim 5 depends upon claim 4 which recites both a “base tray” and a “container modules.” Therefore, it is indefinite and unclear as to whether the applicant is attempting to claim only the “container module” in claim 5 or further adding on to the “base tray” and “container modules” as already recited in claim 4? For purposes of examination, the examiner assumes that the applicant means to further add on to the “base tray” and “container modules” as already recited in claim 4. Applicant is additionally reminded that a dependent claim cannot claim less than or be more generic upon the claim on which it depends. The same rejection applies to 
Claim 5, Line 2 recites “a single recessed compartment of the base tray.” However, how does the “single recessed compartment” of claim 5 relate to the “compartments” as already set forth in claim 4? I.e., is the “single recessed compartment” of claim 5 part of the previously recited “compartments” or a separate different compartment? For purposes of examination, the examiner assumes that the phrase “single recessed compartment” of claim 5 is meant to part of the “compartments” as previously recited in claim 4.  Applicant is reminded that structural elements of claims must be clearly linked to one another through claim dependencies.
Claim 6, Line 2 recites “a base tray compartment.” However, how does the “a base tray compartment” of claim 6 relate to the “compartments” as already set forth in claim 5? I.e., is the “a base tray compartment” of claim 6 part of the previously recited “compartments” or a separate different compartment? For purposes of examination, the examiner assumes that the phrase “a base tray compartment” of claim 6 is meant to part of the “compartments” as previously recited in claim 5.  
Regarding claims 7-9, the phrase "can” or "can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., the term “can be” implies that the limitation following “can be” is optional in that it might not be required to exist within the claim itself. To fix this, it is more common to replace phrase using “can” or “can be” with the legalese phrase “configured to” which positively indicates that the invention is capable of performing what is stated after the term “can.” For purposes of examination, the phrase “can” and “can be” as noted in claims 7-9 will be understood to mean “configured to.”
Claim 10 recites “a standard sized beverage container.” However, it is indefinite and unclear as to what comprises a “standard” container and as to how this actually affects the sizing of the container 
Claim 13 recites “where base of container.” However, it is indefinite and unclear as to how the “container” of claim 13 relates to the previously recited “container modules”? For purposes of examination, the examiner assumes that the “container” as recited in claim 13 is one of the previously recited “container modules”.
Claim 13 recites “multiple recessed compartments.” However, it is indefinite and unclear as to how the “multiple recessed compartments” of claim 13 relates to the previously recited “recessed compartments”? For purposes of examination, the examiner assumes that the “multiple recessed compartments” as recited in claim 13 are part of the previously recited “recessed compartments”.
Claim 19 recites “a base tray” and “container modules”. However, it is indefinite and unclear as to how the “a base tray” and “container modules” as recited in claim 19 relate to the “base tray” and “container modules” as already set forth in claim 3? I.e., are the same or different “base tray” and “container modules”? For purposes of examination, the examiner assumes that the “a base tray” and “container modules” as set forth in claim 19 are the same “base tray” and “container modules” as already set forth in claim 3.
Claim 20, Line 1 recites “A container module” and lines 2-3 recite “the user’s containers.” However, this leaves the claim indefinite and unclear as to what is actually being claimed. I.e., are a plurality of containers (i.e., the “users containers”) part of the claim or is the claim just reciting a single container module? For purposes of examination, the examiner assumes that the applicant means to claim a plurality of containers (i.e., the “users containers”) as part of the claim.
Regarding claim 21, the phrase "can be” or "may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., the term “can be” implies that the limitation following “can be” is optional in that it 
Claim 22, line 3 recites “base tray” and “container modules.” However, it is indefinite and unclear as to how the “container modules” of claim 22 relate to the previously recited “container modules”, and as to whether the “base tray” is meant to be part of the claimed invention? For purposes of examination, the examiner assumes that claim 22 means to claim both “container modules” and the “base tray.”
Claim 23, lines 2-3 recite “the user’s containers.” However, this leaves the claim indefinite and unclear as to what is actually being claimed. I.e., are a plurality of containers (i.e., the “user’s containers”) part of the claim or is the claim just reciting the previously recited container modules? For purposes of examination, the examiner assumes that the applicant means to claim the plurality of previously recited container modules (i.e., the “user’s containers” are considered to be part of the previously recited container modules) as part of the claim.
Regarding claim 24, the phrase "can be” or "may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., the term “can be” implies that the limitation following “can be” is optional in that it might not be required to exist within the claim itself. To fix this, it is more common to replace phrase using “may be” or “can be” with the legalese phrase “configured to” which positively indicates that the invention is capable of performing what is stated after the term “can.” For purposes of examination, the phrase “may be” and “can be” as noted in claim 24 will be understood to mean “configured to.”
Claim 26 recites “a base tray” and “container modules” in lines 1-2. However, it is indefinite and unclear as to how the “a base tray” and the “container modules” as already recited in claim 26 relate to 
Regarding claim 27, the phrase "can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., the term “can be” implies that the limitation following “can be” is optional in that it might not be required to exist within the claim itself. To fix this, it is more common to replace phrase using “can be” with the legalese phrase “configured to” which positively indicates that the invention is capable of performing what is stated after the term “can be.” For purposes of examination, the phrase “can be” as noted in claim 27 will be understood to mean “configured to.”
Claim 28 recites “A container module of claim 27.” However, claim 28 depends upon claims 3 and 27 which recite both a “base tray” and “container modules.” Therefore, it is indefinite and unclear as to whether the applicant is attempting to claim only the “container module” in claim 28 or further adding on to the “base tray” and “container modules” as already recited in claims 3 and 27? For purposes of examination, the examiner assumes that the applicant means to further add on to the “base tray” and “container modules” as already recited in claims 3 and 27. Applicant is additionally reminded that a dependent claim cannot claim less than or be more generic upon the claim on which it depends. The same rejection applies to each of claims 29-48 as they also all begin with the phrase “The container module.” For purposes of examination, each of claims 29-48 is understood to mean that all of these claims are meant to further add on to the “base tray” and “container modules” as already recited in claims 3 and 27.
Claims 33-37 appear to recite that the container modules each have multiple recessed “+” shaped indentations for being placed on multiple divider intersections. However, as noted above, this is not shown in the drawings nor does it appear to have been explained in the specification and thus it is 
Claim 58 recites “selecting from a variety of different sized food and beverage container modules.” However, it is indefinite and unclear as to how the “food and beverage container modules” as recited in claim 58 relate to the “food and beverage containers” as already recited in claim 57? For purposes of examination, it is assumed that the “food and beverage container modules” of claim 58 are the same element as the “food and beverage containers” as recited in claim 57. Similarly, the “food and beverage container” of claim 59; the “food and beverage containers” of claim 62; the “containers” of claim 60; and the “food or beverage containers” of claim 61 are all considered to be the same element as the “food and beverage containers” as recited in claim 57.
Claim 64 recites “The method of using a unique identifier on food or beverage containers to identify a user’s food or beverage containers.” However, Line 1 of claim 64 sets forth “food or beverage container”, and then line 2 goes on to recite “a user’s food or beverage containers”? It being indefinite and unclear as to whether the “food or beverage container” as recited in line 1 is the same “food or beverage container” as recited in line 2? For purposes of examination, the examiner assumes that they are meant to be the same “food or beverage container”.
Claim 68 recites “The method of using disposable and reusable trays and container modules in any combination.” However, the examiner notes that a recitation of “in any combination” leaves the claim indefinite and unclear as to what is actually being claimed? I.e., how would a competitor ever know whether they were infringing upon a claim as recited in claim 68 as it is indefinite and unclear as to what comprises the metes and bounds of a recitation such as “any combination”? For purposes of examination, the examiner assumes that the applicant is stating that there invention is capable of having both trays and container modules which are combinable in multiple configurations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, Claim(s) 1-5, 11, 13-15, 17-19, 67 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,279,354 (Conti).
Regarding Claims 1-5, 11, 13-15, 17-19 and 67, Conti teaches: Claim 1 - a base tray (11) for a modular container assembly with said tray (11) comprising a plurality of recessed compartments (16) defined by a plurality of dividers (15), (Figures 1-8); Claim 2 - where the compartments (16) and dividers (15) function both as a mating surface to hold one or more container modules (17) and the base tray compartments (16) also function as compartments to directly contain food or other substances, (Figures 1-8); Claim 3 - a modular container assembly comprising the base tray (11) of claim 2 and a plurality of different types of container modules (17 and 21) each having a bottom surface that fits securely to the base tray mating surface (on (15)), (Figures 1-8); Claim 4 - where the base tray compartments (16) can function as a female mating surface and the bases of the container modules (17 and 21) form male components and wherein said male components can be inserted into the base tray compartments (16), can be held securely and can be easily removed, (Figures 1-8); Claim 5 - a container module  (17) of claim 4 with a base that forms a single-unit male mating surface that fits securely into a single recessed compartment (16) of the base tray of claim 4, (Figures 1-8); Claim 11 - a container module (17) of claim 5 which is subdivided into multiple compartments which can hold small amounts of foods or other Claim 13 - a container module component of claim 4 where base of container (17) forms a multiple-unit male mating surface that fits securely into an equal number of multiple recessed compartments (16) of the base tray (11) as seen in Figures 6 and 8, (Figures 1-8); Claim 14 - where the top surface comprises a single compartment (the divider element (22) of each container module (17) forms two single compartments), (Figures 1-8); Claim 15 - a container module (17) of claim 13 that occupies two compartments (16) of the base tray (11), (Figures 1-8); Claim 17 - a container module (17) of claim 13 with any number of subdivisions (22) in the top surface to form any number of compartments within the top surface of the container module (17), (Figures 1-8); Claim 18 - the container module (17) of claim 17 with a layout of compartments (between dividers (22)) that can be used to hold food or substances directly or that can be used as a mating surface to hold additional container components, (Figures 1-8); Claim 19 - a modular container assembly of claim 3 comprising a base tray (11) and container modules (17) that organize a variety of foods and beverages in a compact area for consumption, (Figures 1-8); Claim 67 - consisting of both disposable and reusable trays and container modules that function together in any combination (the examiner notes Conti teaches a base tray (11) and containers (17) which are arrangable in a variety of different combinations, wherein the examiner notes that the term “reusable” and “disposable” are generic/intended use in that the tray (11) and containers (17) of Conti are capable of being both “reusable” and “disposable”), (Figures 1-8).
Regarding Claim 68, Conti teaches: Claim 68 - The method of using disposable and reusable trays and container modules in any/a plurality of different combination (the examiner notes Conti teaches a plurality of trays (11) and containers (17) which are arrangable in a variety of different combinations, wherein the examiner notes that the term “reusable” and “disposable” are generic/intended use in that the trays (11) and containers (17) of Conti are capable of being both “reusable” and “disposable”), (Figures 1-8).
As best understood in view of the 112 rejections above, Claim(s) 1-10 and 57-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,122,265 (Innis).
Regarding Claims 1-10, Innis teaches: Claim 1 - a base tray (10) for a modular container assembly with said tray (10) comprising a plurality of recessed compartments (11-18) defined by a plurality of dividers (walls in between compartments (11-18)), (Figures 1-3); Claim 2 - where the compartments (11-18) and dividers (walls in between compartments (11-18)) function both as a mating surface to hold one or more container modules (21-23, 34, 36) and the base tray compartments (11-18) also function as compartments to directly contain food or other substances, (Figures 1-3); Claim 3 - a modular container assembly comprising the base tray (10) of claim 2 and a plurality of different types of container modules (21-23, 34, 36) each having a bottom surface that fits securely to the base tray mating surface (seen in Figures 2 and 3), (Figures 1-3); Claim 4 - where the base tray compartments (11-18) can function as a female mating surface and the bases of the container modules (21-23, 34, 36) form male components and wherein said male components can be inserted into the base tray compartments (11-18), can be held securely and can be easily removed, (Figures 1-3); Claim 5 - a container module  (21-23, 34, 36) of claim 4 with a base that forms a single-unit male mating surface that fits securely into a single recessed compartment (11-18) of the base tray of claim 4, (Figures 1-3); Claim 6 - a container module (34 or 36) of claim 5 with a top opening diameter slightly larger than the diameter of the bottom of a base tray compartment (11-18), (Figures 1-3); Claim 7 -the container module (21-23, 34, 36) of claim 6 where a plurality of said container modules (21-23, 34, 36) can be arranged on the base tray (10) so that a second base tray (stacked trays (10 and 20) such as seen in Figure 2) can be placed securely on the tops of said container modules (21-23, 34, 36) such that the container modules (21-23, 34, 36) make a stable level surface to make the base trays (10 and 20) stackable with space between the base trays (10 and 20) to contain food or other substances, (Figures 1-3); Claim 8 - a container module (21-23, 34, 36) of claim 7 that can be used as a cup or other beverage container, (Figures 1-3); Claim 9 - a container Claim 10 - a container module (21-23, 34, 36) of claim 5 that functions as a container module adapter which fits securely into a single recessed compartment of the base tray (10) and which has a hollow inner ring (some of the containers contain circular inner portions) which can securely hold a standard sized beverage container or cup in the hollow inner ring, (Figures 1-3).
Regarding Claims 57-63, Innis teaches: Claim 57 - a method of customizing the layout of various types of food and beverage containers on a base tray (10) so that the size and shape of food container compartments (11-18) will match a user's preferences based on the types of food that are available to the user and the type and amount of food the user desires while keeping foods separated (bowls versus cup, mugs, etc. as seen in Figures 1-3), (Figures 1-3); Claim 58 - the method of claim 57 further comprising selecting from a variety of different sized food and beverage container modules (21-23, 34 and 36) and placing food in the food container modules (21-23, 34 and 36) or directly in the compartments (11-18) on the base tray (10) as desired by the user, (Figures 1-3); Claim 59 - the method of claim 57 further comprising placing each food and beverage container (21-23, 34 and 36) securely on the base tray so that the base of the container (21-23, 34 and 36) is held securely by one or more compartments (11-18) forming a mating surface on the base tray (10), (Figures 1-3); Claim 60 - the method of claim 57 further comprising the method of stacking a second tray (the stacking of trays (10 and 20) being seen in Figure 2) above the base tray (10) by adding four similar sized containers (21-23, 34 and 36) to the four corner compartments of the base tray (10) with said containers (21-23, 34 and 36)  having a top opening diameter sized so that the user can place an additional base tray (the stacking of trays (10 and 20) being seen in Figure 2) securely on the top surface of the four similar sized containers (21-23, 34 and 36) allowing food to be placed in the compartments (11-18) between the two base trays, (Figures 1-3); Claim 61 - the method of claim 60 further comprising placing more food or beverage containers (21-23, 34 and 36) securely on top of the top base tray (10) to be able to carry more food and Claim 62 - the method of claim 59 further comprising carrying the base tray (10) with food and beverage containers (21-23, 34 and 36) securely from a serving area to a seating area (Column 1, Lines 26-63 describe a user moving the tray and containers), (Figures 1-3); Claim 63 - the method of claim 58 further comprising keeping food organized during consumption so that a plurality of food types can be kept separated and compactly organized during consumption (bowls versus cup, mugs, etc. as seen in Figures 1-3 keep different foods separated), (Figures 1-3).

As best understood in view of the 112 rejections above, claim(s) 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,386,922 (Jordan).
Regarding Claims 1-5, 11 and 12, Jordan teaches: Claim 1 - a base tray (18A) for a modular container assembly with said tray (18A) comprising a plurality of recessed compartments (30) defined by a plurality of dividers (28), (Figure 2); Claim 2 - where the compartments (30) and dividers (28) function both as a mating surface to hold one or more container modules (32A, 32B) and the base tray compartments (30) also function as compartments to directly contain food or other substances, (Figure 2); Claim 3 - a modular container assembly comprising the base tray (18A) of claim 2 and a plurality of different types of container modules (32A, 32B) each having a bottom surface that fits securely to the base tray mating surface, (Figure 2); Claim 4 - where the base tray compartments (30) can function as a female mating surface and the bases of the container modules (32A, 32B) form male components and wherein said male components can be inserted into the base tray compartments (30), can be held securely and can be easily removed, (Figure 2); Claim 5 - a container module  (32A, 32B) of claim 4 with a base that forms a single-unit male mating surface that fits securely into a single recessed compartment (30) of the base tray of claim 4, (Figure 2); Claim 11 - a container module (32A, 32B) of claim 5 which is subdivided into multiple compartments (seen in Figure 2) which can hold small amounts of foods or Claim 12 - the container module (32A) of claim 11 subdivided into four compartments (32A has four compartments as seen in Figure 2) and which can hold sauces, dips or other substances, (Figure 2).

As best understood in view of the 112 rejections above, Claim(s) 1-4 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,749,085 (Denney).
Regarding Claims 1-4, and 23-26, Denney teaches: Claim 1 - a base tray (10) for a modular container assembly with said tray (10) comprising a plurality of recessed compartments (areas in between dividers (19)) defined by a plurality of dividers (19), (Figures 1-4); Claim 2 - where the compartments (areas in between dividers (19)) and dividers (19) function both as a mating surface to hold one or more container modules (23) and the base tray compartments (areas in between dividers (19)) also function as compartments to directly contain food or other substances, (Figures 1-4); Claim 3 - a modular container assembly comprising the base tray (10) of claim 2 and a plurality of different types of container modules (23) each having a bottom surface that fits securely to the base tray mating surface, (Figures 1-4); Claim 4 - where the base tray compartments (areas in between dividers (19)) can function as a female mating surface and the bases of the container modules (23) form male components and wherein said male components can be inserted into the base tray compartments (areas in between dividers (19)), can be held securely and can be easily removed, (Figures 1-3); Claim 23 – a modular container assembly of claim 3 with unique identifiers (words on modules (23)) for all items in a package or series of packages that provides each user with a way to distinguish the user's containers from those used by other people, (Figures 1-4); Claim 24 – a modular container assembly with unique identifiers of claim 23 with identifiers (words on modules (23)) that can be any combination of words, images and words and images (words on modules (23)); may be black and white, color, glow-in-the-dark, or fluorescent inks or other materials; may be two-dimensional, two-dimensional appearing to be three-Claim 25 - a modular container assembly with unique identifiers (17 and words on modules (23)) of claim 23 with said unique identifiers (17 and words on modules (23)) that follow a theme (time of day/days) across the different types of assembly components that make it easier for a user to remember all of the identifiers (17 and words on modules (23)) of the tray (10) and container modules (23) the user is using, (Figures 1-4); Claim 26 - a modular container assembly of claim 3 comprising a base tray (10) and container modules (23) with any combination of images, text, and images and text that is educational, interesting, informative, or entertaining and which may have a plurality of related images and texts that follow a theme or illustrate steps in a process (17 and words on modules (23) which follow a theme of indicating times of days/days), (Figures 1-4).
Regarding Claims 20-22, Denney teaches: Claim 20 – a container module (23) with unique identifiers (words on modules (23)) for all items in a package or series of packages that provides each user with a way to distinguish the user's containers from those used by other people, (Figures 1-4); Claim 21 – a container module with unique identifiers of claim 20 with identifiers (words on modules (23)) that can be any combination of words, images, and words and images (words on modules (23)); may be black and white, color, glow-in-the-dark, or fluorescent inks or other materials; may be two-dimensional, two-dimensional appearing to be three- dimensional, or three dimensional; may be Braille or other tactile surface; and may include scents such as those released by contact or temperature, (Figures 1-4); Claim 22 - a container module with unique identifiers of claim 20 with said unique identifiers (17 and words on modules (23)) that follow a theme (time of day/days) across the different types of modular container assembly components including base tray (10) and container modules (23) to make it easier for a user to remember all of the identifiers (17 and words on modules (23))  of the base tray (10) and container modules (23) the user is using, (Figures 1-4).

As best understood in view of the 112 rejections above, Claim(s) 64 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0047309 (Hupp, SR.).
Regarding Claims 64 and 65, Hupp, SR. teaches: Claim 64 – The method of using a unique identifier on food or beverage containers to identify a user's food or beverage containers (the application discloses numerous embodiment of labels, such as label (4) which can be attached to a container, such as container (14), the label (4) providing identification of contents, person, purpose, etc. for said container as noted in at least paragraph [0005]; the container can be food related as noted in at least paragraph [0005] which notes that the container could be for food such as spices), (Figures 1-21); Claim 65 - using braille or other tactile surface for the unique identifier (at least paragraph [0006] describes that the label (4) could be in the form of braille for visually impaired individuals) so that a user can identify the user's food or beverage containers without needing to visually see the unique identifier, (Figures 1-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,122,265 (Innis) in view of U.S. Patent No. 3,908,877 (Kosisky).
Regarding Claim 66, Innis teaches the method as described above, but does not teach: the method of claim 58 further comprising using a unique identifier on the base tray or other food and beverage containers so that the user can identify the user's base tray and containers (Claim 66). However, Kosisky teaches: Claim 66 - the method of claim 58 further comprising using a unique identifier (19) on a base tray (10) or other food and beverage containers (17) so that the user can identify the user's base tray (10) and containers (17), (Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Innis to have a unique identifier on the base tray or other food and beverage containers so that the user can identify the user's base tray and containers (Claim 66) as taught by Kosisky for the purposes of being able to accurately identify the base tray and the containers of Innis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649